Title: From James Madison to Josiah, III Quincy, 12 April 1808
From: Madison, James
To: Quincy, Josiah, III



Sir.
Washington, Dep: of State, Ap:12. 1808.

As the documents in this office did not enable me fully to answer the Queries contained in the letters written by you, as Chairman of the Committee "to whom were referred the Messages of the President of the United States of the 9 & 15th. Feby., relative to the rupture and to the amicable settlement with the Dey of Algiers," I have delayed my Reply to them, under the daily hope of receiving such Communications from Colo: Lear, our Consul General at Algiers, as would enable me to give you the Information you ask for; but as yet I have received none.  As further delay, however, may be inconvenient to the Committee, I have the Honor to State that our payments to Algiers are of two kinds:
1st.  That stipulated by Treaty, viz. 12,000 Sequins, equal to 21,600 Dolls, made annually in Naval Stores.
2d.  Those made in conformity to what is called usage at Algiers, by which it is understood that we are bound.  These are
1st.  The Present on the Presentation of a Consul}  Doll:20,000.
2d.  The Biannial Presents to the Officers of 
Government, estimated at } 17,000.
3rd.  Incidental and Contingent Presents, as well 
on the promotion of the Principal officers 
of the Dey & Regency, as for the attainment of 
any Important object.  Of these no Estimate 
can be made.
As these Presents are made in Cash, or in articles procured at Algiers for the occasion, and as Colo: Lear has been furnished with the means of making them, it is believed that they have been regularly made; but of this there is no positive Information, as the accounts have not been received.
Various Causes have occasionally delayed the payment of the annuity in Naval Stores.  Some of these will readily suggest themselves to the Committee.  It may be proper here to state that the loss on the payment made in this way is from 50 to 100 PCt., as the Estimate of the stores is made by officers of the Algerine Government, without any reference to their Cost.  Hence our Agent has been instructed to use his efforts to obtain the substitution of a Cash payment for that of Naval Stores, and to enable him the more readily to do this, he had authority to draw either on our Bankers in London, or on this Department.  Drafts, accordingly, to enable him to meet the arrangements he lately made at Algiers, have been received at this Office; but owing to some Cause, unknown to me, no Dispatches from him on that subject have come to Hand.  We know only that the annuity due in March 1806, was then paid, & something advanced on account of the annuity which would become due in March 1807.  To meet the payment of this Annuity, Cannon had been purchased; but before they were shipped, it was understood that the present Dey would not have them, altho’ they had been asked for by his Predecessor.  Hence, it became necessary to order other articles in place of them.  This was done last Summer; and the Shipment would have been made but for the precarious state of our foreign Relations, and an hope that Colonel Lear would be able to prevail on the Dey to receive money in lieu of Naval Stores.  I have the Honor to be, very respectfully, Sir, Your Obed: servt.

James Madison

